Citation Nr: 9929671	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-34 076A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' January 1997 decision which 
denied entitlement service connection for beriberi, and found 
that the claim for basic eligibility for nonservice-connected 
pension benefits lacked legal merit.


REPRESENTATION

Moving Party Represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The moving party had recognized guerilla service from March 
1945 to October 1945 and regular Philippine Army service from 
October 1945 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a January 1997 
decision.


FINDINGS OF FACT

1.  In January 1997, the Board issued a decision in which it 
concluded that the moving party's claim for service 
connection for beriberi was not well grounded, and that the 
claim for basic eligibility for nonservice-connected pension 
benefits lacked legal merit.

2.  The Board's decision of January 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In January 1997, the Board denied the moving party's claim of 
entitlement to service connection for beriberi.  The Board 
cited to the U.S. Court of Appeals for Veterans Claims 
(Court) decisions in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
support of the determination that the moving party's claim 
for service connection was not well grounded.  Further, the 
Board denied the moving party's claim for basic eligibility 
for nonservice-connected pension benefits on the basis that 
it was without legal merit.  The moving party had alleged 
that he was a former Japanese prisoner of war (POW), and a 
member of the USAFFE (United States Armed Forces in the Far 
East).  In the January 1997 decision, the Board noted that 
the U.S. Army Reserve Personnel Center had given negative 
certifications of USAFFE service time and POW status.  The 
Board also pointed out that affidavits, Philippine Army 
documents, and the moving party's testimony did not prove 
qualifying military service, as the alleged service was not 
verified by a United States service department.
 
In December 1997, the moving party sought reconsideration of 
the Board's January 1997 decision.  He alleged that the Board 
ignored Philippine Army documents, and maintained that he was 
a member of the USAFFE.  Reconsideration of the determination 
was denied in March 1998.  At that time, the moving party was 
informed that the Board was engaged in promulgating 
regulations regarding revision of prior Board decisions on 
the grounds of CUE and had decided to defer determinations on 
all such requests until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In correspondence dated in May 
1999, the moving party confirmed that he was pursuing CUE 
review.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's January 1997 decision contains CUE.  The moving party 
has contended that the Board committed CUE by failing to 
properly consider Philippine Army documents.  As the Board 
noted in the January 1997 decision, basic eligibility for 
nonservice-connected pension benefits had not been met as a 
matter of law.  The Board explained that the Philippine Army 
documents submitted by the moving party did not prove 
qualifying military service because there was no verification 
of the alleged service by the service department.  As stated 
by the U.S. Court of Appeals for Veterans Claims (Court), for 
CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
January 1997 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 



